
	

115 S2131 IS: VA Newborn Emergency Treatment Act
U.S. Senate
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2131
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2017
			Mrs. Murray (for herself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to furnish
			 medically necessary transportation for newborn children of certain women
			 veterans, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the VA Newborn Emergency Treatment Act. 2.Authority for Secretary of Veterans Affairs to furnish medically necessary transportation for newborn children of certain women veterans (a)In generalSection 1786 of title 38, United States Code, is amended—
 (1)in subsection (a)— (A)in the matter before paragraph (1)—
 (i)by inserting and transportation necessary to receive such services after described in subsection (b); and (ii)by inserting , except as provided in subsection (e), after seven days;
 (B)in paragraph (1), by striking or; (C)in paragraph (2), by striking the period at the end and inserting ; or; and
 (D)by adding at the end the following new paragraph:  (3)another location if the veteran is unable to deliver the child in a facility described in paragraph (1) or (2).;
 (2)in subsection (b), by inserting before the period at the end the following , including necessary health care services provided by a facility other than the facility where the newborn child was delivered (including a specialty pediatric hospital) that accepts transfer of the newborn child and responsibility for treatment of the newborn child; and
 (3)by adding at the end the following new subsections:  (c)Transportation(1)Transportation furnished under subsection (a) to, or between, care settings to meet the needs of a newborn child includes costs for either or both the child and parents.
 (2)Transportation furnished under subsection (a) includes transportation by ambulance, including air ambulance, or other appropriate modes of transportation—
 (A)to another health care facility (including a specialty pediatric hospital) that accepts transfer of the newborn child or otherwise provides post-delivery care services when the original treating facility is not capable of furnishing the care or services required; or
 (B)to a health care facility in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.
 (3)The Secretary shall directly reimburse a provider of ambulance or air ambulance services for transportation services provided under this section.
 (4)Amounts paid by the Department for transportation under this section shall be derived from the Medical Services appropriations account of the Department.
 (d)Payment for treatment or transportation(1)Payment by the Secretary under this section on behalf of a veteran to a covered entity shall, unless rejected and refunded by the covered entity within 30 days of receipt, extinguish any liability on the part of the veteran for that treatment or transportation.
 (2)Neither the absence of a contract or agreement between the Secretary and a covered entity nor any provision of a contract, agreement, or assignment to the contrary shall operate to modify, limit, or negate the requirements of paragraph (1).
 (3)In this subsection, the term covered entity means any individual, transportation carrier, organization, or other entity that furnished or paid for health care or transportation services under this section.
 (e)ExceptionThe Secretary may furnish more than seven days of health care services described in subsection (b) to a newborn child based on medical necessity if the child is in need of additional care..
 (b)Treatment of certain debts already incurredThe Secretary of Veterans Affairs may waive a debt for or reimburse a veteran billed for the cost of transportation that was furnished in order for a newborn child to receive health care services under section 1786 of title 38, United States Code, before the date of the enactment of this Act.
			
